Exhibit 10.5

 

 

 

TERM LOAN AGREEMENT

Dated as of April 1, 2008

among

ACE INA HOLDINGS INC.,

as the Borrower

and

ACE LIMITED,

ACE BERMUDA INSURANCE LTD.,

and

ACE TEMPEST REINSURANCE LTD.,

as the Guarantors

and

THE INITIAL LENDERS NAMED HEREIN,

as the Initial Lenders

and

BANK OF AMERICA, N.A.,

as the Administrative Agent

 

 

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

PAGE

ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS    Section 1.01.    Certain
Defined Terms    1 Section 1.02.    Computation of Time Periods; Other
Definitional Provisions    12 Section 1.03.    Accounting Terms and
Determinations    12 ARTICLE 2    AMOUNTS AND TERMS OF THE ADVANCES   
Section 2.01.    Term Loan Facility    13 Section 2.02.    Making the Advances.
   13 Section 2.03.    Repayment of Advances.    14 Section 2.04.    Prepayments
   14 Section 2.05.    Interest    15 Section 2.06.    Fees    16 Section 2.07.
   Conversion of Advances    16 Section 2.08.    Increased Costs, Etc.    16
Section 2.09.    Payments and Computations    18 Section 2.10.    Taxes    19
Section 2.11.    Sharing of Payments, Etc.    21 Section 2.12.    Use of
Proceeds    21 Section 2.13.    Replacement of Affected Lender    21
Section 2.14.    Registry    22 ARTICLE 3    CONDITIONS OF LENDING   
Section 3.01.    Conditions Precedent to Effectiveness    22 ARTICLE 4   
REPRESENTATIONS AND WARRANTIES    Section 4.01.    Representations and
Warranties    24 ARTICLE 5    COVENANTS    Section 5.01.    Affirmative
Covenants    27 Section 5.02.    Negative Covenants    29 Section 5.03.   
Reporting Requirements    31 Section 5.04.    Financial Covenants    35
ARTICLE 6    EVENTS OF DEFAULT    Section 6.01.    Events Of Default    35

 

i



--------------------------------------------------------------------------------

ARTICLE 7    THE GUARANTY    Section 7.01.    The Guaranty    37 Section 7.02.
   Guaranty Unconditional    38 Section 7.03.    Discharge only upon Payment in
Full; Reinstatement in Certain Circumstances    38 Section 7.04.    Waiver by
the Guarantors    39 Section 7.05.    Subrogation    39 Section 7.06.    Stay of
Acceleration    39 Section 7.07.    Continuing Guaranty; Assignments    39
ARTICLE 8    ADMINISTRATIVE AGENTS    Section 8.01.    Authorization and Action
   40 Section 8.02.    Administrative Agent’s Reliance, Etc    40 Section 8.03.
   Bank of America and Affiliates    41 Section 8.04.    Lender Credit Decision
   41 Section 8.05.    Indemnification    41 Section 8.06.    Successor
Administrative Agent    41 Section 8.07.    Other Agents    42 ARTICLE 9   
MISCELLANEOUS    Section 9.01.    Amendments, Etc    42 Section 9.02.   
Notices, Etc    43 Section 9.03.    No Waiver; Remedies    43 Section 9.04.   
Costs and Expenses    43 Section 9.05.    Right of Set-off    44 Section 9.06.
   Successors; Participations and Assignments    45 Section 9.07.    Designated
Lenders    46 Section 9.08.    Execution in Counterparts    47 Section 9.09.   
Confidentiality    47 Section 9.10.    Jurisdiction, Etc    47 Section 9.11.   
Governing Law    48 Section 9.12.    Waiver of Jury Trial    48 Section 9.13.   
USA Patriot Act    48 Section 9.14.    No Advisory or Fiduciary Responsibility
   48

 

ii



--------------------------------------------------------------------------------

SCHEDULES   

Pricing Schedule

  

Commitment Schedule

  

Schedule 5.02(a)

   Liens

Schedule 9.02

   The Administrative Agent’s Office EXHIBITS   

Exhibit A

   Form of Note

Exhibit B

   Form of Notice of Borrowing

Exhibit C

   Form of Assignment and Assumption Agreement

Exhibit D

   Form of Designation Agreement

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

TERM LOAN AGREEMENT dated as of April 1, 2008 among ACE INA Holdings Inc. (the
“Borrower”), ACE Limited (the “Parent”), ACE Bermuda Insurance Ltd. (“ACE
Bermuda”), and ACE Tempest Reinsurance Ltd. (“ACE Tempest”) (ACE Bermuda and ACE
Tempest, together with the Parent, the “Guarantors”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the Initial Lenders (the “Initial Lenders”), and Bank of America, N.A.
(“Bank of America”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article 8, the “Administrative
Agent”) for the Lenders (as hereinafter defined).

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ACE Bermuda” has the meaning specified in the recital of parties to this
Agreement.

“ACE Tempest” has the meaning specified in the recital of parties to this
Agreement.

“Acquired Company” means Combined Insurance Company of America.

“Adjusted Consolidated Debt” means, at any time, an amount equal to (i) the then
outstanding Consolidated Debt of the Parent and its Subsidiaries plus (ii) to
the extent exceeding an amount equal to 15% of Total Capitalization, the then
issued and outstanding amount of Preferred Securities (other than any
Mandatorily Convertible Preferred Securities).

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account, as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lender.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to the Borrower).

“Advance” has the meaning specified in Section 2.01.

“Affected Lender” means any Lender that (i) has made, or notified the Borrower
that an event or circumstance has occurred which may give rise to, a demand for
compensation under Section 2.08(a) or (b) or Section 2.10 (but only so long as
the event or circumstance giving rise to such demand or notice is



--------------------------------------------------------------------------------

continuing), or (ii) has notified the Borrower (which notice has not been
withdrawn) of any event or circumstance of a type described in Section 2.08(c).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agreement” means this Term Loan Agreement dated as of April 1, 2008.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Pricing Schedule.

“Approved Investment” means any Investment that was made by the Parent or any of
its Subsidiaries pursuant to investment guidelines set forth by the board of
directors of the Parent which are consistent with past practices.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee” has the meaning specified in Section 9.06(c).

“Assignment and Assumption” has the meaning specified in Section 9.06(c).

“Bank of America” has the meaning specified in the recital of parties to this
Agreement.

“Bankruptcy Law” means Title 11 of the U.S. Code or any similar foreign, federal
or state law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Advance” means an Advance or portion thereof that bears interest as
provided in Section 2.05(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Mellon Bank at its office in Philadelphia, Pennsylvania, or such
other account as the Borrower shall specify in writing to the Administrative
Agent.

 

2



--------------------------------------------------------------------------------

“Borrowing” means the borrowing of simultaneous Advances made by the Lenders to
the Borrower.

“Business Day” means a day on which banks are not required or authorized by law
to close in New York City and, if the applicable Business Day relates to any
Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Parent (or other securities convertible into such
Voting Interests) representing 30% or more of the combined voting power of all
Voting Interests of the Parent or (b) a majority of the board of directors of
the Parent shall not be Continuing Members.

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, and (ii) with respect to any Person which becomes a Lender pursuant to
Section 9.06(c), the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 9.06(c), in each case as such amount may be changed from
time to time pursuant to Section 9.06(c); provided that, if the context so
requires, the term “Commitment” means the obligation of a Lender to extend
credit up to such amount to the Borrower hereunder.

“Commitment Schedule” means the Schedule hereto denominated as such.

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender, but does not include any such
information that is or becomes generally available to the public other than as a
result of a breach by the Administrative Agent or any Lender of its obligations
hereunder or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Loan Parties that is not, to the best of the
Administrative Agent’s or such Lender’s knowledge, acting in violation of a
confidentiality agreement with a Loan Party.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income of the Parent
and its Consolidated Subsidiaries, determined on a Consolidated basis for such
period.

“Consolidated Net Worth” means, at any date, the Consolidated stockholders’
equity of the Parent and its Consolidated Subsidiaries determined as of such
date, provided that such determination for purposes of Section 5.04 shall be
made without giving effect to adjustments pursuant to Statement No. 115 of the
Financial Accounting Standards Board of the United States of America.

“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c)

 

3



--------------------------------------------------------------------------------

any obligation of such Person, whether or not contingent, (i) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that Contingent
Obligations shall not include any obligations of such Person arising under
insurance contracts entered into in the ordinary course of business. The amount
of any Contingent Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Continuing Member” means a member of the Board of Directors of the Parent who
either (i) was a member of the Parent’s Board of Directors on the date of
execution and delivery of this Agreement by the Parent and has been such
continuously thereafter or (ii) became a member of such Board of Directors after
such date and whose election or nomination for election was approved by a vote
of the majority of the Continuing Members then members of the Parent’s Board of
Directors.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
or portions thereof of one Type into Advances of the other Type pursuant to
Section 2.07 or 2.08.

“Debenture” means debt securities issued by the Borrower or the Parent to a
Special Purpose Trust in exchange for proceeds of Preferred Securities and
common securities of such Special Purpose Trust.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under Capitalized Leases (excluding imputed
interest), (f) all obligations of such Person under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
(except for obligations to pay for Equity Interests within customary settlement
periods) in such Person or any other Person or any warrants, rights or options
to acquire such capital stock (excluding payments under a contract for the
forward sale of ordinary shares of such Person issued in a public offering),
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Contingent Obligations of such Person in respect of Debt (of
the types described above) of any other Person and (i) all indebtedness and
other payment obligations referred to in clauses (a) through (h) above of
another Person secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness or
other payment obligations; provided, however, that the amount of Debt of such
Person under clause (a)

 

4



--------------------------------------------------------------------------------

above shall, if such Person has not assumed or otherwise become liable for any
such Debt, be limited to the lesser of the principal amount of such Debt or the
fair market value of all property of such Person securing such Debt; provided
further that “Debt” shall not include obligations in respect of insurance or
reinsurance contracts entered into in the ordinary course of business or any
obligations of such Person (1) to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities (or other property) or (2) to return collateral consisting of
securities arising out of or in connection with the loan of the same or
substantially similar securities; provided further that, solely for purposes of
Section 5.04 and the definitions of “Adjusted Consolidated Debt” and “Total
Capitalization”, “Debt” shall not include (x) any contingent obligations of any
Person under or in connection with acceptance, letter of credit or similar
facilities or (y) obligations of the Parent or the Borrower under any Debentures
or under any subordinated guaranty of any Preferred Securities or obligations of
a Special Purpose Trust under any Preferred Securities.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

“Effective Date” means the first date on which the conditions set forth in
Section 3.01 shall have been satisfied.

“Eligible Designee” means a special purpose entity that (i) is organized under
the laws of the United States or any state thereof, (ii) is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and (iii) issues (or the parent of which issues) commercial paper
rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

5



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code
or Section 4001 of ERISA.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office),
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances subject to such Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in United States dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Eurodollar Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in United States dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Advance being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Advance” means an Advance or portion thereof that bears
interest as provided in Section 2.05(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances subject to such Interest Period, the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by

 

6



--------------------------------------------------------------------------------

reference to which the interest rate on Eurodollar Rate Advances is determined)
having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average rate (rounded upward, if necessary, to a whole multiple of
 1/100 of 1%) charged to Bank of America on such day on such transactions, as
determined by the Administrative Agent.

“Fee Letter” means the fee letter dated January 28, 2008 among the Borrower, the
Administrative Agent, Bank of America, and the Arranger.

“Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.01(l)(ii).

“Foreign Plan” has the meaning specified in Section 4.01(l)(ii).

“GAAP” has the meaning specified in Section 1.03.

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the undertaking by each of the Guarantors under Article 7.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Interest Period” means, for each Eurodollar Rate Advance subject to such
Interest Period, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,

 

7



--------------------------------------------------------------------------------

two or three weeks or one, two, three or six months, as the Borrower may, upon
notice received by the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Maturity Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(c) whenever the first day of any Interest Period (other than a one, two or
three week Interest Period) occurs on a day of an initial calendar month for
which there is no numerically corresponding day in the calendar month that
succeeds such initial calendar month by the number of months equal to the number
of months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Debt of the types referred to in clause (h) or (i) of the definition of
“Debt” in respect of such Person; provided, however, that any purchase by any
Loan Party or any Subsidiary of any catastrophe-linked instruments which are
(x) issued for the purpose of transferring traditional reinsurance risk to the
capital markets and (y) purchased by such Loan Party or Subsidiary in accordance
with its customary reinsurance underwriting procedures, or the entry by any Loan
Party or any Subsidiary into swap transactions relating to such instruments in
accordance with such procedures, shall be deemed to be the entry by such Person
into a reinsurance contract and shall not be deemed to be an Investment by such
Person.

“Lender” means (i) each bank or other institution listed on the Commitment
Schedule, (ii) each Person which becomes a Lender pursuant to Section 9.06(c)
and (iii) their respective successors.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

“Loan Documents” means (i) this Agreement, (ii) each Note (if any) and (iii) the
Fee Letter.

“Loan Parties” means the Borrower and the Guarantors.

“Loan Party Materials” has the meaning specified in Section 5.03.

“Mandatorily Convertible Preferred Securities” means units comprised of
(i) Preferred Securities or preferred shares of the Parent and (ii) a contract
for the sale of ordinary shares of the Parent.

“Margin Stock” has the meaning specified in Regulation U.

 

8



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of the Parent and its
Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition, operations or properties of the Parent and its Subsidiaries, taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (c) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents.

“Material Financial Obligation” means a principal amount of Debt and/or payment
obligations in respect of any Hedge Agreement of the Parent and/or one or more
of its Subsidiaries arising in one or more related or unrelated transactions
exceeding in the aggregate $50,000,000.

“Material Subsidiary” means (i) any Subsidiary of the Parent that has more than
$10,000,000 in assets or that had more than $10,000,000 of revenue during the
most recent period of four fiscal quarters for which financial statements are
available, and (ii) any Subsidiary that is the direct or indirect parent company
of any Subsidiary that qualifies as a “Material Subsidiary” under clause
(i) above.

“Maturity Date” means April 1, 2013; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Amount” has the meaning set forth in Section 5.04(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Note” means a promissory note of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Advance
made by a Lender, and “Notes” means all such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” has the meaning specified in Section 2.10(b).

“Parent” has the meaning specified in the recital of parties to this Agreement.

“Participant” has the meaning specified in Section 9.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to title IV of ERISA (other than any “multiemployer
plan” as such term is defined in section 4001(a)(3) of ERISA), and to which any
Loan Party or any ERISA Affiliate may have any liability, including any
liability by reason of having been a substantial employer within the meaning of

 

9



--------------------------------------------------------------------------------

section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under section 4069 of ERISA.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
or which are being contested in good faith by appropriate proceedings: (a) Liens
for taxes, assessments and governmental charges or levies not yet due and
payable; (b) Liens imposed by law, such as material men’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than 90 days; (c) pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation or to secure public or
statutory obligations; and (d) easements, rights of way and other encumbrances
on title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Platform” has the meaning specified in Section 5.03.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Preferred Securities” means (i) preferred securities issued by a Special
Purpose Trust which shall provide, among other things, that dividends shall be
payable only out of proceeds of interest payments on the applicable Debentures,
or (ii) other instruments that are treated in whole or in part as equity by
either or both of S&P and Moody’s (or any successor to either of the foregoing)
while being treated as debt for tax purposes.

“Pricing Schedule” means the Schedule hereto denominated as such.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 6.01, the Facility as in effect immediately prior to such
termination).

“Public Lender” has the meaning specified in Section 5.03.

“Purchase Agreement” means the Stock Purchase Agreement dated as of December 14,
2007, between AON Corporation and the Parent.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or obligation, any such Equity Interest, Debt, right or obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

10



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of (a) the aggregate amount of the Commitments, if the
Commitments are in existence at such time, or (b) the aggregate principal amount
of all outstanding Advances at such time.

“Responsible Officer” means the Chairman, Chief Executive Officer, President,
Chief Financial Officer, Chief Accounting Officer, Treasurer or General Counsel
of the appropriate Loan Party.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published by OFAC from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published by OFAC from time to time, or (ii) (A) an agency of the government of
a Sanctioned Country, or (B) a Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Securitization Transaction” means any sale, assignment or other transfer by the
Parent or any Subsidiary of any accounts receivable, premium finance loan
receivables, lease receivables or other payment obligations owing to the Parent
or such Subsidiary or any interest in any of the foregoing, together in each
case with any collections and other proceeds thereof, any collection or deposit
accounts related thereto, and any collateral, guaranties or other property or
claims in favor of the Parent or such Subsidiary supporting or securing payment
by the obligor thereon of, or otherwise related to, any such receivables.

“Significant Subsidiary” means a Subsidiary of the Parent that is a “significant
subsidiary” of the Parent under Regulation S-X promulgated by the Securities and
Exchange Commission.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Special Purpose Trust” means a special purpose business trust established by
the Parent or the Borrower of which the Parent or the Borrower will hold all the
common securities, which will be the issuer of Preferred Securities, and which
will loan to the Parent or the Borrower (such loan being evidenced by
Debentures) the net proceeds of the issuance and sale of the Preferred
Securities and common securities of such Special Purpose Trust.

 

11



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.10(a).

“Ticking Fee” means a fee in an amount equal to 8.0 basis points on the
aggregate Commitments of the Lenders, which shall commence to accrue on April 1,
2008 (unless the Effective Date occurs on or prior to such date) and shall
continue to accrue through the earlier of the Effective Date or July 31, 2008
(the “Payment Date”). The Ticking Fee will be for the account of each Lender
based on the amount of such Lender’s Commitment on the Payment Date.

“Total Capitalization” means, at any time, an amount (without duplication) equal
to (i) the then outstanding Consolidated Debt of the Parent and its Subsidiaries
plus (ii) Consolidated stockholders equity of the Parent and its Subsidiaries
plus (without duplication) (iii) the then issued and outstanding amount of
Preferred Securities (including Mandatorily Convertible Preferred Securities)
and (without duplication) Debentures.

“Transaction” has the meaning specified in Section 2.12.

“Type” refers to the distinction between Advances or portions thereof bearing
interest at the Base Rate and Advances or portions thereof bearing interest at
the Eurodollar Rate.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

Section 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to (a) any agreement or contract
shall mean such agreement or contract as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms and (b) any law shall mean such law as amended, supplemented or otherwise
modified from time to time (including any successor thereto) and all rules,
regulations, guidelines and decisions interpreting or implementing such law. The
term “including” means “including without limitation” and derivatives of such
term have a corresponding meaning.

Section 1.03. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with

 

12



--------------------------------------------------------------------------------

generally accepted accounting principles as in effect from time to time in the
United States of America (“GAAP”), applied on a basis consistent (except for
changes concurred in by the Parent’s independent public accountants) with the
most recent audited consolidated financial statements of the Parent and its
Subsidiaries delivered to the Lenders; provided that, if the Parent notifies the
Administrative Agent that the Parent wishes to amend any covenant in Article 5
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Administrative Agent
notifies the Parent that the Required Lenders wish to amend Article 5 for such
purpose), then the Parent’s compliance with such covenant shall be determined on
the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective (and, concurrently with the delivery of any financial statements
required to be delivered hereunder, the Parent shall provide a statement of
reconciliation conforming such financial information to such generally accepted
accounting principles as previously in effect), until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Parent and
the Required Lenders.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. Term Loan Facility. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single advance (an “Advance”) to
the Borrower on the Effective Date in a principal amount that will not result in
(a) such Lender’s Advance exceeding such Lender’s Commitment and (b) the sum of
the Advances made by all the Lenders exceeding the aggregate Commitments of all
the Lenders. The Borrowing shall consist of Advances made simultaneously by the
Lenders in accordance with their respective Pro Rata Shares of the Facility.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Advances or portions thereof may be Base Rate Advances or Eurodollar
Rate Advances, as further provided herein.

Section 2.02 Making the Advances. (a) The Borrowing shall be made on notice,
given not later than 11:00 a.m. (New York City time) on the third Business Day
prior to the proposed date of the Borrowing in the case of Advances or portions
thereof consisting of Eurodollar Rate Advances, or not later than 10:30 a.m.
(New York City time) on the proposed date of the Borrowing in the case of
Advances or portions thereof consisting of Base Rate Advances, by the Borrower
to the Administrative Agent. Such notice of the Borrowing (the “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or
facsimile, in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of the Borrowing, (ii) Type of Advances comprising the
Borrowing, (iii) aggregate amount of the Borrowing and (iv) in the case of
Advances (or portions thereof) consisting of Eurodollar Rate Advances, the
initial Interest Period for such Advances. Each Lender shall, before 12:00 noon
(New York City time) on the date of the Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Office, in same day funds, such Lender’s Pro Rata Share
of the Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances if the obligation of the
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07 or 2.08 and (ii) no more than 10 Interest Periods may be in effect
at any time.

(c) The Notice of Borrowing shall be irrevocable and binding on the Borrower. If
the Borrower requests Eurodollar Rate Advances in the Notice of Borrowing, the
Borrower shall indemnify

 

13



--------------------------------------------------------------------------------

each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in the Notice
of Borrowing the applicable conditions set forth in Article 3, including any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of the Borrowing
when such Advance, as a result of such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to 12:00 noon (New York City time) on the date of the Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of the Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of the
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rates
applicable to such amounts under Section 2.05 and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of the Borrowing for all purposes.

(e) The failure of any Lender to make the Advance to be made by it as part of
the Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of the Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of the Borrowing.

Section 2.03. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity Date
the aggregate outstanding principal amount of the Advances then outstanding.

Section 2.04. Prepayments. (a) Optional Prepayments. The Borrower may, upon
notice given not later than 11:00 a.m. (New York City Time) on the Business Day
on which such prepayment is to be made, in the case of Base Rate Advances, or on
the Business Day prior to the date on which such prepayment is to be made, in
the case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances notified to be prepaid, together with accrued
interest to the date of such prepayment on the aggregate principal amount
prepaid; provided, however, that (x) each partial prepayment shall be in an
aggregate principal amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) if any prepayment of a Eurodollar Rate Advance is made
on a date other than the last day of an Interest Period for such Eurodollar Rate
Advance, the Borrower shall also pay any amounts owing pursuant to
Section 9.04(c).

(b) Mandatory Prepayments. The Borrower shall prepay all Advances, together with
all accrued interest thereon and all other amounts owing under the Loan
Documents, immediately upon the occurrence of either (i) a Change of Control or
(ii) the sale of all or substantially all of the assets of the Borrower or the
Parent.

 

14



--------------------------------------------------------------------------------

Section 2.05. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance (or the relevant portion thereof)
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance or a portion thereof
is a Base Rate Advance, a rate per annum equal at all times to the Base Rate in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the Maturity
Date.

(ii) Eurodollar Rate Advances. During such periods as such Advance or a portion
thereof is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (A) the Eurodollar Rate for
the applicable Interest Period for such Advance plus (B) the Applicable Margin
in effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.

(iii) Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require the Borrower to pay, contemporaneously with each payment
of interest on Eurodollar Rate Advances, additional interest on the related
Eurodollar Rate Advances of such Lender at the rate per annum equal to the
excess of (i)(A) the applicable Eurodollar Rate, divided by (B) one minus the
Eurodollar Rate Reserve Requirement over (ii) the rate specified in clause
(i)(A). Any Lender wishing to require payment of such additional interest shall
so notify the Borrower directly, in which case such additional interest on the
Eurodollar Rate Advances of such Lender shall be payable to such Lender at the
place indicated in such notice with respect to each Interest Period commencing
after the giving of such notice.

(b) Default Interest. Upon the occurrence and during the existence of an Event
of Default under Section 6.01(a) or 6.01(g) or at the request of the Required
Lenders during the existence of any other Event of Default, the Borrower shall
pay interest on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above and at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the Loan Documents that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Periods and Interest Rates; Limitation on Interest
Periods. Promptly after receipt of the Notice of Borrowing pursuant to
Section 2.02, a notice of Conversion pursuant to Section 2.07 or a notice of
selection or continuation of an Interest Period pursuant to the terms of the
definition of “Interest Period”, the Administrative Agent shall notify each
Lender thereof and, if applicable, of any Interest Period for Eurodollar Rate
Advances requested therein. Promptly after the determination of the applicable
interest rate for any Interest Period, the Administrative Agent shall notify the
Borrower and each Lender thereof. The aggregate principal amount of Eurodollar
Rate Advances

 

15



--------------------------------------------------------------------------------

subject to a particular Interest Period shall at all times be $10,000,000 or a
higher integral multiple of $1,000,000.

Section 2.06. Fees. The Borrower agrees that it shall pay to the Administrative
Agent and the Arranger the fees set forth in the Fee Letter, including the
Ticking Fee.

Section 2.07. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Section 2.08, Convert
all or any portion of the Advances of one Type into Advances of the other Type;
provided, however, that no Conversion of any Advances shall result in more
Interest Periods than permitted under Section 2.02(b) and each Conversion of
Advances shall be made ratably among the Lenders in accordance with the
outstanding principal amounts of their respective Advances. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii)the amount of the Advances to be Converted and (iii) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances subject to a particular Interest Period shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000, such
Advances shall automatically Convert into Base Rate Advances at the end of such
Interest Period.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, be continued for a three-month Interest Period.

(iii) Upon the occurrence and during the existence of an Event of Default under
Section 6.01(a) or 6.01(g) or at the request of the Required Lenders during the
existence of any other Event of Default, (x) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (y) the obligation of the Lenders to
Convert Advances into, Eurodollar Rate Advances shall be suspended.

Section 2.08. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of, in each case after the date
hereof, any law or regulation or (ii) the compliance with any guideline or
request issued after the date hereof from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances (excluding, for purposes of this
Section 2.08, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.10 shall govern) and (y) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower agrees to pay, from time to time, within ten days after demand by
such Lender (with a copy of such demand to the Administrative Agent), which
demand shall include a statement of the basis for such demand and a calculation
in reasonable detail of the amount demanded, to the Administrative Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased

 

16



--------------------------------------------------------------------------------

cost. A certificate as to the amount of such increased cost, submitted to the
Borrower by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation, in each case after the date hereof, or
(ii) the compliance with any guideline or request issued after the date hereof
from any central bank or other governmental authority (whether or not having the
force of law), there shall be any increase in the amount of capital required or
expected to be maintained by any Lender or any corporation controlling such
Lender as a result of or based upon the existence of such Lender’s commitment to
lend hereunder and other commitments of such type, then, within ten days after
demand by such Lender or such corporation (with a copy of such demand to the
Administrative Agent), which demand shall include a statement of the basis for
such demand and a calculation in reasonable detail of the amount demanded, the
Borrower agrees to pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend. A certificate as
to such amounts submitted to the Borrower by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

(c) If, prior to the first day of any Interest Period with respect to any
Eurodollar Rate Advances, the Required Lenders notify the Administrative Agent
that the Eurodollar Rate for such Interest Period for such Advances will not
adequately reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Rate Advances for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
such Eurodollar Rate Advance will (i) in the case of requested new Eurodollar
Rate Advances, be made as Base Rate Advances or as a Eurodollar Rate Advance
with a different Interest Period as to which the Required Lenders have not given
such a notice and (ii) in the case of existing Eurodollar Rate Advances,
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances or be continued as a Eurodollar Rate Advance
with a different Interest Period as to which the Required Lenders have not given
such notice.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation, in each
case after the date hereof, shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) each Eurodollar Rate
Advance, as the case may be, of such Lender will automatically, upon such
demand, Convert into a Base Rate Advance or an Advance that bears interest at
the rate set forth in Section 2.05, as the case may be, and (ii) the obligation
of such Lender to make or continue Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist (it being
understood that such Lender shall make, continue, and maintain Base Rate
Advances in the amount that would otherwise be made and maintained by such
Lender as Eurodollar Rate Advances absent the circumstances described above).

(e) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has actual knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s good
faith judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Borrower to pay any amount pursuant to subsection
(a) or (b) above or pursuant to Section 2.10 or (ii) the occurrence of any
circumstances of the nature described

 

17



--------------------------------------------------------------------------------

in subsection (c) or (d) above (and, if any Lender has given notice of any event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify the Borrower and the Administrative Agent).
Without limiting the foregoing, each Lender will designate a different
Applicable Lending Office if such designation will avoid (or reduce the cost to
the Borrower of) any event described in clause (i) or (ii) of the preceding
sentence and such designation will not, in such Lender’s good faith judgment, be
otherwise disadvantageous to such Lender.

(f) Notwithstanding the provisions of subsections (a) and (b) above or
Section 2.10 (and without limiting subsection (e) above), if any Lender fails to
notify the Borrower of any event or circumstance that will entitle such Lender
to compensation pursuant subsection (a) or (b) above or Section 2.10 within 120
days after such Lender obtains actual knowledge of such event or circumstance,
then such Lender shall not be entitled to compensation, from the Borrower for
any amount arising prior to the date which is 120 days before the date on which
such Lender notifies the Borrower of such event or circumstance.

Section 2.09. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the applicable Notes, irrespective of any right of
counterclaim, defense, recoupment or set-off (except as otherwise provided in
Section 2.13), not later than 12:00 noon (New York City time) on the day when
due in U.S. dollars to the Administrative Agent at the Administrative Agent’s
Office in same day funds, with payments being received by the Administrative
Agent after such time being deemed to have been received on the next succeeding
Business Day. The Administrative Agent will promptly thereafter cause like funds
to be distributed to the parties entitled to such payment.

(b) The Borrower hereby authorizes each Lender, if an Event of Default under
Section 6.01(a) has occurred and is continuing, to charge from time to time
against any or all of the Borrower’s accounts with such Lender any amount owing
under this Agreement that resulted in such Event of Default.

(c) All computations of interest on Base Rate Advances (and any other amount
payable by reference to the Base Rate) when the Base Rate is determined by
reference to Bank of America’s prime rate shall be made by the Administrative
Agent on the basis of a year of 365 or, if applicable, 366 days; all other
computations of interest and fees shall be made by the Administrative Agent on
the basis of a year of 360 days. All such computations shall be made for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the

 

18



--------------------------------------------------------------------------------

Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

Section 2.10. Taxes. (a) Any and all payments by any Loan Party hereunder shall
be made, in accordance with Section 2.09, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, taxes that are imposed on
its overall net income and any branch profits taxes by the United States and
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) and any branch profits taxes by the state or foreign jurisdiction
under the laws of which such Lender or the Administrative Agent, as the case may
be, is organized or any political subdivision thereof and, in the case of each
Lender, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) and any branch profits taxes by the state or foreign
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder being
herein referred to as “Taxes”). If any Loan Party shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Administrative Agent, (i) the sum payable by such Loan
Party shall be increased as may be necessary so that after such Loan Party and
the Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.10) such Lender or
the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions, and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or from the execution, delivery or registration
of, performance under, or otherwise with respect to, this Agreement or any Note
(herein referred to as “Other Taxes”).

(c) Each Loan Party shall indemnify each Lender and the Administrative Agent for
and hold them harmless against the full amount of Taxes and Other Taxes, and for
the full amount of taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.10, imposed on or paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. This indemnification payment shall be made within 30 days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, each Loan Party shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment. In the
case of any payment hereunder or under any Note by or on behalf of a Loan Party
through an account or branch outside the United States or by or on behalf of a
Loan Party by a payor that is not a United States person, if such Loan Party
determines that no Taxes are payable in respect thereof, such Loan Party shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes. For purposes of subsections (d)
and (e) of this Section 2.10, the terms “United States” and “United States
person” shall have the meanings specified in Section 7701(a)(9) and 7701(a)(10)
of the Internal Revenue Code, respectively.

 

19



--------------------------------------------------------------------------------

(e) Each Lender organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender, as the case may be, and on
the date on which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as requested in writing by the Parent (but only so long
thereafter as such Lender remains lawfully able to do so), provide each of the
Administrative Agent and the Parent with two original Internal Revenue Service
forms W-8BEN or W-8ECI or (in the case of a Lender that has certified in writing
to the Administrative Agent that it is not a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code) form W-8 (and, if such Lender
delivers a form W-8, a certificate representing that such Lender is not a “bank”
for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Parent and is not a controlled foreign corporation
related to the Parent (within the meaning of Section 864(d)(4) of the Internal
Revenue Code)), as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or any Note or, in the case of a Lender providing a form W-8,
certifying that such Lender is a foreign corporation, partnership, estate or
trust. If the forms provided by a Lender at the time such Lender first becomes a
party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) of this
Section 2.10 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includible in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service
form W-8BEN,W-8ECI or W-8 (and the related certificate described above), that
the Lender reasonably considers to be confidential, the Lender shall give notice
thereof to the Parent and shall not be obligated to include in such form or
document such confidential information.

(f) For any period with respect to which a Lender which may lawfully do so has
failed to provide the Parent with the appropriate form described in subsection
(e) above (other than if such failure is due to a change in law occurring after
the date on which a form originally was required to be provided or if such form
otherwise is not required under subsection (e) above), such Lender shall not be
entitled to indemnification under subsection (a) or (c) of this Section 2.10
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Parent shall take such steps
as such Lender shall reasonably request to assist such Lender to recover such
Taxes.

(g) Each Lender represents and warrants to the Borrower that, as of the date
such Lender becomes a party to this Agreement, such Lender is entitled to
receive payments hereunder from the Borrower without deduction or withholding
for or on account of any Taxes.

(h) If a Lender or the Administrative Agent shall become aware that it is
entitled to claim a refund from a governmental authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Loan Parties, or with
respect to which any Loan Party has paid additional amounts, pursuant to this
Section 2.10, it shall promptly notify such Loan Party of the availability of
such refund claim and shall, within 30 days after receipt of a request by such
Loan Party, make a claim to such

 

20



--------------------------------------------------------------------------------

governmental authority for such refund at such Loan Party’s expense, if
obtaining such refund would not, in the good faith judgment of the Lender or the
Administrative Agent entitled to such refund, be materially disadvantageous to
such Lender or the Administrative Agent; provided that nothing in this
Section 2.10(h) shall be construed to require any Lender or the Administrative
Agent to institute any administrative proceeding (other than the filing of a
claim for any such refund) or judicial proceeding to obtain any such refund. If
a Lender or the Administrative Agent determines, in its sole discretion, that it
has received a refund in respect of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 2.10, it shall within 60 days
from the date of such receipt pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.10 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Lender or
the Administrative Agent and without interest (other than interest paid by the
relevant governmental authority with respect to such refund); provided, however,
that such Loan Party, upon request of such Lender or the Administrative Agent,
agrees to repay the amount paid over to the Loan Party (plus penalties, interest
or other charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such refund to such
governmental authority. Nothing in this Section 2.10 shall be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Loan Parties or any other Person.

(i) Any Lender or the Administrative Agent claiming any indemnity payment or
additional amounts payable pursuant to this Section 2.10 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested by the Parent or to change the
jurisdiction of its Applicable Lending Office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue and would not, in the
determination of such Lender or the Administrative Agent, as the case may be, be
otherwise disadvantageous to such Lender or the Administrative Agent.

Section 2.11. Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment or other recovery (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 9.06) on account of any principal of or interest
on its Advance in excess of its ratable share of all payments and other
recoveries obtained by all Lenders on account of principal of and interest on
all Advances, then such Lender shall (a) promptly notify the Administrative
Agent of such fact and (b) promptly purchase (for cash at face value)
participations in the Advances of the other Lenders, or make such other
adjustments as shall be equitable, so that such Lender shares the benefit of
such excess payment or other recovery ratably with all other Lenders; provided
that if all or any portion of such excess payment or other recovery is
thereafter recovered from such Lender, the purchase shall be rescinded and the
purchase price restored to the extent of the recovery from such Lender.

Section 2.12. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) to finance a portion
of the purchase price of the acquisition by the Borrower or a wholly-owned
Subsidiary thereof of the outstanding capital stock of the Acquired Company
pursuant to the Purchase Agreement and to pay costs and expenses associated with
the acquisition by the Borrower or a wholly-owned Subsidiary thereof of the
outstanding capital stock of the Acquired Company (the “Transaction”).

Section 2.13. Replacement of Affected Lender. At any time any Lender is an
Affected Lender, the Borrower may replace such Affected Lender as a party to
this Agreement with one or more other Lenders and/or Assignees, and upon notice
from the Borrower such Affected Lender shall assign, and

 

21



--------------------------------------------------------------------------------

without recourse or warranty, its Commitment, its Advances, and all of its other
rights and obligations hereunder to such other Lenders and/or Assignees for a
purchase price equal to the sum of the principal amount of the Advances so
assigned, all accrued and unpaid interest thereon, such Affected Lender’s
ratable share of all accrued and unpaid fees payable pursuant to Section 2.06
(if any), any amounts payable pursuant to Section 9.04(c) as a result of such
Affected Lender receiving payment of any Eurodollar Rate Advance prior to the
end of an Interest Period therefor (assuming for such purpose that receipt of
payment pursuant to such Assignment and Assumption constitutes payment of such
Eurodollar Rate Advance) and all other obligations owed to such Affected Lender
hereunder.

Section 2.14. Registry. (a) The Administrative Agent shall maintain a register
(a “Register”) on which it will record the Commitment of each Lender, each
Advance made by each Lender and each repayment of any such Advance made to such
Lender. Any such recordation by the Administrative Agent on a Register shall be
conclusive, absent manifest error. With respect to any Lender, the assignment or
other transfer of the Commitment of such Lender and the rights to the principal
of, and interest on, any Advance made pursuant to this Agreement shall not be
effective until such assignment or other transfer is recorded on the applicable
Register and otherwise complies with Section 9.06. The Register shall be
available at the offices where kept by the Administrative Agent for inspection
by the Borrower and any Lender at any reasonable time upon reasonable prior
notice to the Administrative Agent. Each Lender shall record on its internal
records (including computerized systems) the foregoing information as to its own
Commitment and Advances. Failure to make any such recordation, or any error in
such recordation, shall not affect the obligations of the Borrower under the
Loan Documents.

(b) The Borrower hereby agrees that, upon the request of any Lender at any time,
such Lender’s Advance shall be evidenced by a Note of the Borrower payable to
such Lender and representing the obligation of the Borrower to pay the unpaid
principal amount of such Advance, with interest as provided herein on the unpaid
principal amount of such Advance from time to time outstanding.

ARTICLE 3

CONDITIONS OF LENDING

Section 3.01. Conditions Precedent to Effectiveness. This Agreement shall not
become effective, and no Lender shall be obligated to make its Advance
hereunder, until each of the following conditions precedent is satisfied:

(a) The Administrative Agent shall have received counterparts of this Agreement
duly executed by each of the parties listed on the signature pages hereof (or in
the case of any party as to which such an executed counterpart shall not have
been received, the Administrative Agent shall have received evidence
satisfactory to it of the execution and delivery of a counterpart hereof by such
party).

(b) On or prior to the Effective Date, the Administrative Agent shall have
received the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) (A) Certified copies of the resolutions of the Board of Directors of each
Loan Party approving the transactions contemplated by the Loan Documents and
each Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action, and (B) a certificate from the
Parent to the effect that all governmental and other third party approvals and
consents have been obtained for the execution, delivery and performance of the
Loan Documents by any Loan Party and, except for certain governmental and other
third

 

22



--------------------------------------------------------------------------------

party approvals and consents the failure of which to obtain would not have a
Material Adverse Effect, for the consummation of the Transaction.

(ii) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

(iii) Favorable opinions of (A) Maples and Calder, Cayman Islands counsel for
the Parent as to such matters as the Administrative Agent may reasonably
request, (B) Mayer Brown LLP, New York counsel for the Loan Parties as to such
matters as the Administrative Agent may reasonably request, and (C) Conyers
Dill & Pearman, Bermuda counsel for ACE Bermuda and ACE Tempest as to such
matters as the Administrative Agent may reasonably request.

(iv) (A) Year-end audited financial statements of the Parent and its
Subsidiaries for the fiscal year ending December 31, 2007, and (B) an unaudited
pro forma balance sheet of the Parent and its Subsidiaries which gives effect to
the Transaction as if it had occurred on December 31, 2007 (or, if available, at
the end of a more recent fiscal quarter of the Parent and the Acquired Company
ended prior to the Effective Date).

(v) Evidence that each of ACE Bermuda and ACE Tempest shall have a minimum
financial strength rating by A.M. Best of A+.

(vi) A certificate of the Parent, certifying a true and correct copy of (A) the
Purchase Agreement and all amendments thereto, and (B) the assignment of the
Parent’s right under the Purchase Agreement to purchase the outstanding capital
stock of the Acquired Company, as of the date of such certificate.

(c) There shall have occurred no Material Adverse Change since December 31,
2006.

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (x) would be reasonably
expected to have a Material Adverse Effect or (y) would reasonably be expected
to materially adversely affect the legality, validity or enforceability of any
Loan Document or the other transactions contemplated by the Loan Documents.

(e) The Borrower shall have paid all accrued fees, including any applicable
Ticking Fees, owed to the Administrative Agent, the Arranger or the Lenders and
all accrued expenses of the Administrative Agent (including the accrued fees and
expenses of counsel to the Administrative Agent and local counsel on behalf of
the Administrative Agent), in each case to the extent then due and payable.

(f) The Borrower and the Parent shall have available all other funds necessary
to consummate the Transaction and concurrently with the Borrowing, the
Transaction shall be consummated in accordance with the terms and conditions
therefor as set forth in the Purchase Agreement.

(g) The Borrowing shall occur no later than July 31, 2008.

(h) The Parent shall have assigned to the Borrower or a wholly-owned Subsidiary
thereof the Parent’s right under the Purchase Agreement to purchase the
outstanding capital stock of the Acquired Company.

 

23



--------------------------------------------------------------------------------

(i) The following statements shall be true (and each of the execution of this
Agreement, the giving of the Notice of Borrowing and the acceptance by the
Borrower of the proceeds of the Borrowing shall constitute a representation and
warranty by each Loan Party that both on the date of the Notice of Borrowing and
on the date of the Borrowing such statements are true):

(i) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of such date, before and after giving effect to
the Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, other than any such representations or warranties that,
by their terms, refer to a specific date other than the date of the Borrowing,
in which case as of such specific date; and

(ii) no Default has occurred and is continuing, or would result from the
Borrowing or the application of the proceeds therefrom.

(j) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties. Each Loan Party represents and
warrants as follows:

(a) Each Loan Party and each of its Material Subsidiaries (i) is duly organized
or formed, validly existing and, to the extent such concept applies, in good
standing under the laws of the jurisdiction of its incorporation or formation,
except, in the case of any Material Subsidiary other than a Loan Party, where
the failure to do so would not be reasonably likely to have a Material Adverse
Effect, (ii) is duly qualified and in good standing as a foreign corporation or
other entity in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite power and
authority (including all governmental licenses, permits and other approvals) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to have any
license, permit or other approval would not be reasonably likely to have a
Material Adverse Effect. All of the outstanding Equity Interests in each Loan
Party (other than the Parent) have been validly issued, are fully paid and
non-assessable and (except for any Preferred Securities issued after the date of
this Agreement) are owned, directly or indirectly, by the Parent free and clear
of all Liens.

(b) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all material federal tax returns and all other
material tax returns required to be filed and has paid all taxes shown thereon
to be due, together with applicable interest and penalties, except to the extent
contested in good faith and by appropriate proceedings (in which case adequate
reserves have been established therefor in accordance with GAAP).

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party and the consummation of the
transactions contemplated by the Loan Documents, are within such Loan Party’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Loan Party’s constitutional documents,
(ii) violate any

 

24



--------------------------------------------------------------------------------

law, rule, regulation (including Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties or (iv) except for the Liens
created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which would be reasonably likely to have a Material
Adverse Effect.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the due execution, delivery, recordation, filing or performance
by any Loan Party of any Loan Document to which it is or is to be a party or the
other transactions contemplated by the Loan Documents, or (ii) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents,
except for the authorizations, approvals, actions, notices and filings which
have been duly obtained, taken, given or made and are in full force and effect.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general application
relating to creditors’ rights and to general principles of equity.

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to such Loan Party’s knowledge, threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect or (ii) would reasonably be expected to affect the
legality, validity or enforceability of any Loan Document or the transactions
contemplated by the Loan Documents.

(g) The Consolidated balance sheet of the Parent and its Subsidiaries as at
December 31, 2007, and the related Consolidated statements of income and of cash
flows of the Parent and its Subsidiaries for the Fiscal Year then ended,
accompanied by an unqualified opinion of PricewaterhouseCoopers LLP, independent
public accountants, copies of which have been made available to each Lender,
fairly present the Consolidated financial condition of the Parent and its
Subsidiaries as at such date and the Consolidated results of operations of the
Parent and its Subsidiaries for the Fiscal Year ended on such date, all in
accordance with GAAP applied on a consistent basis, and, as of the Effective
Date, since December 31, 2007, there has been no Material Adverse Change.

(h) No information, exhibit or report furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation and syndication of the Loan Documents or pursuant to the terms of
the Loan Documents contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein not
misleading as at the date it was dated (or if not dated, so delivered).

(i) Following application of the proceeds of each Advance hereunder, Margin
Stock will constitute less than 25% of the value of those assets of the Loan
Party which are subject to any limitation on sale, pledge or other disposition
hereunder.

 

25



--------------------------------------------------------------------------------

(j) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940. Neither the making of any Advances, nor the application of
the proceeds or repayment thereof by the Borrower, nor the consummation of the
other transactions contemplated by the Loan Documents, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(k) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

(l) Except to the extent that any and all events and conditions under clauses
(i) through (v) below of this paragraph (l) in the aggregate are not reasonably
expected to have a Material Adverse Effect,

(i) Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.

(ii) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States law
maintained or contributed to by any Loan Party or with respect to which any
Subsidiary of any Loan Party may have liability under applicable local law (a
“Foreign Plan”):

(x) Any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices.

(y) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.

(z) Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

(iii) During the twelve-consecutive-month period to the date of the execution
and delivery of this Agreement and prior to the Borrowing hereunder, no steps
have been taken to terminate any Pension Plan, no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a lien
under section 302(f) of ERISA and no minimum funding waiver has been applied for
or is in effect with respect to any Pension Plan. No condition exists or event
or transaction has occurred or is reasonably expected to occur with respect to
any Pension Plan which could reasonably be expected to result in any Loan Party
or any ERISA Affiliate incurring any material liability, fine or penalty.

(iv) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other applicable
federal or state laws.

(v) No assets of any Loan Party are or are deemed under applicable law to be
“plan assets” within the meaning of Department of Labor Regulation §2510.3-101.

 

26



--------------------------------------------------------------------------------

(m) (i) In the ordinary course of its business, each Loan Party reviews the
effect of Environmental Laws on the operations and properties of such Loan Party
and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, and any actual or potential liabilities to third parties and
any related costs and expenses). On the basis of this review, each Loan Party
has reasonably concluded that such associated liabilities and costs, including
the costs of compliance with Environmental Laws, are unlikely to have a Material
Adverse Effect.

(ii) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, except for non-compliances which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect; and there are no Environmental Actions pending or
threatened against any Loan Party or its Subsidiaries, and no circumstances
exist that could be reasonably likely to form the basis of any such
Environmental Action, which (in either case), individually or in the aggregate
with all other such pending or threatened actions and circumstances would
reasonably be expected to have a Material Adverse Effect.

(n) Neither any Loan Party nor any of its Subsidiaries is a Sanctioned Person.

(o) No proceeds of the Borrowing will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

ARTICLE 5

COVENANTS

Section 5.01. Affirmative Covenants. So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include compliance with Environmental Laws, Environmental Permits, ERISA and
the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that neither such Loan Party nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or levy

 

27



--------------------------------------------------------------------------------

that is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained.

(c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Parent or such Material Subsidiary
operates (it being understood that the foregoing shall not apply to maintenance
of reinsurance or similar matters which shall be solely within the reasonable
business judgment of the Parent and its Subsidiaries).

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, (i) its existence
and (ii) its legal structure, legal name, rights (charter and statutory),
permits, licenses, approvals, privileges and franchises; provided, however, that
(A) the Parent and its Subsidiaries may consummate any merger, amalgamation or
consolidation permitted under Section 5.02(c), (B) no Subsidiary (other than a
Loan Party) shall be required to preserve and maintain its existence, legal
structure, legal names or other rights (charter and statutory) if management of
a direct or indirect parent of such Subsidiary has determined that such action
is not disadvantageous in any material respect to the Parent, such parent or the
Lenders and (C) neither the Parent nor any of its Subsidiaries shall be required
to preserve any right, permit, license, approval, privilege or franchise if
management of the Parent or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent or such Subsidiary, as the case may be, and that the loss thereof is
not disadvantageous in any material respect to the Parent, such Subsidiary or
the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time upon not
less than three Business Days’ prior notice, permit the Administrative Agent
(upon request made by the Administrative Agent or any Lender), or any agents or
representatives thereof, at the expense (so long as no Default has occurred and
is continuing) of the Administrative Agent (or such Lender, as the case may be),
to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Parent and any of its Subsidiaries,
and to discuss the affairs, finances and accounts of the Parent and any of its
Subsidiaries with any of their officers or directors and with, so long as a
representative of the Parent is present, their independent certified public
accountants; provided that neither the Parent nor any of its Subsidiaries shall
be required to disclose any information that it reasonably determines is
entitled to the protection of attorney-client privilege.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Parent and each
such Subsidiary sufficient to permit the preparation of financial statements in
accordance with GAAP.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates (other than any such transactions between Loan Parties or
wholly-owned Subsidiaries of Loan Parties) on terms that are fair and reasonable
and no less favorable than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate.

 

28



--------------------------------------------------------------------------------

(i) Pari Passu ranking. Each Loan Party shall procure that its obligations under
the Loan Documents will rank at least pari passu with all its other present and
future unsecured and unsubordinated obligations, except for obligations which
are mandatorily preferred by law applying to insurance companies generally.

(j) OFAC Compliance. (i) Cause each of its Subsidiaries that is a U.S. Person to
have a compliance program that is reasonably designed to comply with OFAC’s
requirements; and (ii) cause each of its Subsidiaries that is a Subsidiary of a
U.S. Person to provide notice promptly to the Lenders upon receiving a sanction
on account of, or an inquiry from any governmental authority related to, a
violation or potential violation of OFAC by such Subsidiary.

Section 5.02. Negative Covenants. So long as any Advance or any other obligation
of any Loan Party under any Loan Document shall remain unpaid, or any Lender
shall have any Commitment hereunder, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including accounts) whether
now owned or hereafter acquired, or assign or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Liens;

(iii) Liens described on Schedule 5.02(a) hereto;

(iv) purchase money Liens upon or in any property acquired or held by the Parent
or any of its Subsidiaries in the ordinary course of business to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition, construction or improvement of any
property to be subject to such Liens, or Liens existing on any property at the
time of acquisition or within 180 days following such acquisition (other than
any such Liens created in contemplation of such acquisition that do not secure
the purchase price), or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, however, that no such Lien
shall extend to or cover any property other than the property being
acquired, constructed or improved, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;

(v) Liens arising in connection with Capitalized Leases; provided that no such
Lien shall extend to or cover any assets other than the assets subject to such
Capitalized Leases;

(vi) (A) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event, (B) any
Lien on any asset of any Person existing at the time such Person is merged or
consolidated with or into the Parent or any of its Subsidiaries in accordance
with Section 5.02(c) and not created in contemplation of such event and (C) any
Lien existing on any asset prior to the acquisition thereof by the Parent or any
of its Subsidiaries and not created in contemplation of such acquisition;

(vii) Liens securing obligations under credit default swap transactions
determined by reference to, or Contingent Obligations in respect of, Debt issued
by the Parent or one of its Subsidiaries; such Debt not to exceed an aggregate
principal amount of $550,000,000;

 

29



--------------------------------------------------------------------------------

(viii) Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business;

(ix) Liens on cash and Approved Investments securing Hedge Agreements arising in
the ordinary course of business;

(x) other Liens securing Debt or other obligations outstanding in an aggregate
principal or face amount not to exceed at any time 5% of Consolidated Net Worth;

(xi) Liens consisting of deposits made by the Parent or any insurance Subsidiary
with any insurance regulatory authority or other statutory Liens or Liens or
claims imposed or required by applicable insurance law or regulation against the
assets of the Parent or any insurance Subsidiary, in each case in favor of
policyholders of the Parent or such insurance Subsidiary or an insurance
regulatory authority and in the ordinary course of the Parent’s or such
insurance Subsidiary’s business;

(xii) Liens on Investments and cash balances of the Parent or any insurance
Subsidiary (other than capital stock of any Subsidiary) securing obligations of
the Parent or any insurance Subsidiary in respect of (i) letters of credit
obtained in the ordinary course of business and/or (ii) trust arrangements
formed in the ordinary course of business for the benefit of cedents to secure
reinsurance recoverables owed to them by the Parent or any insurance Subsidiary;

(xiii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (vi) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount (other
than in respect of fees, expenses and premiums, if any) or change in any direct
or contingent obligor) of the Debt secured thereby;

(xiv) Liens securing obligations owed by any Loan Party to any other Loan Party
or owed by any Subsidiary of the Parent (other than a Loan Party) to the Parent
or any other Subsidiary;

(xv) Liens incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payments for investment
or in the nature of set-off, banker’s lien or similar rights as to deposit
accounts or other funds;

(xvi) judgment or judicial attachment Liens, provided that the enforcement of
such Liens is effectively stayed;

(xvii) Liens arising in connection with Securitization Transactions; provided
that the aggregate principal amount of the investment or claim held at any time
by all purchasers, assignees or other transferees of (or of interests in)
receivables and other rights to payment in all Securitization Transactions
(together with the aggregate principal amount of any other obligations secured
by such Liens) shall not exceed $750,000,000;

(xviii) Liens on securities arising out of repurchase agreements with a term of
not more than three months entered into with Lenders or their Affiliates or with
securities dealers of recognized standing; provided that the aggregate amount of
all assets of the Parent and its Subsidiaries subject to such agreements shall
not at any time exceed $1,000,000,000; and

 

30



--------------------------------------------------------------------------------

(xix) Liens securing up to an aggregate amount of $200,000,000 of obligations of
ACE Tempest, the Parent or any wholly owned Subsidiary of the Parent, arising
out of catastrophe bond financing.

(b) Change in Nature of Business. Make any material change in the nature of the
business of the Parent and its Subsidiaries, taken as a whole, as carried on at
the date hereof.

(c) Mergers, Etc. Merge into, amalgamate or consolidate with any Person or
permit any Person to merge into it, or permit any of its Subsidiaries to do so,
except that:

(i) any Subsidiary of the Parent may merge into, amalgamate or consolidate with
any other Subsidiary of the Parent, provided that, in the case of any such
merger, amalgamation or consolidation, the Person formed by such merger,
amalgamation or consolidation shall be a wholly owned Subsidiary of the Parent,
provided further that, in the case of any such merger, amalgamation or
consolidation to which a Loan Party is a party, the Person formed by such
merger, amalgamation or consolidation shall be the Loan Party;

(ii) any Subsidiary of any Loan Party may merge into, amalgamate or consolidate
with any other Person or permit any other Person to merge into, amalgamate or
consolidate with it; provided that the Person surviving such merger,
amalgamation or consolidation shall be a wholly owned Subsidiary of such Loan
Party;

(iii) in connection with any sale or other disposition permitted under
Section 5.02(d), any Subsidiary of the Parent may merge into, amalgamate or
consolidate with any other Person or permit any other Person to merge into,
amalgamate or consolidate with it; and

(iv) the Parent or any other Loan Party may merge into, amalgamate or
consolidate with any other Person; provided that, in the case of any such
merger, amalgamation or consolidation, the Person formed by such merger,
amalgamation or consolidation shall be the Parent or such other Loan Party, as
the case may be;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

(d) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of or
permit any other Loan Party to sell, lease, transfer or otherwise dispose of,
all or substantially all of its assets (excluding sales of investment securities
in the ordinary course of business).

(e) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted by GAAP.

(f) Purchase Agreement. Amend or waive any provision of the Purchase Agreement,
except for amendments or waivers that do not, when taken as a whole, materially
adversely affect the ability of the Borrower to timely pay and perform its
obligations under this Agreement.

Section 5.03. Reporting Requirements. So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Commitment hereunder, the Parent will furnish to the
Administrative Agent for distribution to the Lenders:

(a) Default Notice. As soon as possible and in any event within five days after
the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse

 

31



--------------------------------------------------------------------------------

Effect continuing on the date of such statement, a statement of a Responsible
Officer of the Parent setting forth details of such Default, event, development
or occurrence and the action that the Parent or the applicable Subsidiary has
taken and proposes to take with respect thereto.

(b) Annual Financials. (i) As soon as available and in any event within 90 days
after the end of each Fiscal Year (or, if earlier, within five Business Days
after such date as the Parent is required to file its annual report on Form 10-K
for such Fiscal Year with the Securities and Exchange Commission), a copy of the
annual Consolidated audit report for such year for the Parent and its
Subsidiaries, including therein a Consolidated balance sheet of the Parent and
its Subsidiaries as of the end of such Fiscal Year and Consolidated statements
of income and cash flows of the Parent and its Subsidiaries for such Fiscal
Year, all reported on in a manner reasonably acceptable to the Securities and
Exchange Commission in each case and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing reasonably acceptable to the Required Lenders, together with (A) a
certificate of the Chief Financial Officer, Chief Accounting Officer or Chief
Compliance Officer of the Parent stating that no Default has occurred and is
continuing, or if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent has taken a proposes to take
with respect thereto, and (B) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent in determining, as
of the end of such Fiscal Year, compliance with the covenants contained in
Section 5.04.

(ii) As soon as available and in any event within 120 days after the end of each
Fiscal Year, a copy of the annual Consolidated audit report for such year for
each Loan Party (other than the Parent) and its Subsidiaries including therein a
Consolidated balance sheet of such Loan Party and its Subsidiaries as of the end
of such Fiscal Year and Consolidated statements of income and cash flows of such
Loan Party and its Subsidiaries for such Fiscal Year, all in reasonable detail
and prepared in accordance with GAAP, in each case accompanied by an opinion
acceptable to the Required Lenders of PricewaterhouseCoopers LLP or other
independent public accountants of recognized standing acceptable to the Required
Lenders (it being understood that the Borrower shall be deemed to have satisfied
the requirements of this clause 5.03(b)(ii) if its financial statements are
included in a footnote to the financial statements of the Parent referred to in
clause 5.03(b)(i) in a manner consistent with past practice)..

(iii) As soon as available and in any event within 20 days after submission,
each statutory statement of the Loan Parties (or any of them) in the form
submitted to the Supervisor of Insurance, the Insurance Division of the Bermuda
Monetary Authority.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year (or, if
earlier, within five Business Days after such date as the Parent is required to
file its quarterly report on Form 10-Q for such fiscal quarter with the
Securities and Exchange Commission), Consolidated balance sheets of the Parent
and its Subsidiaries as of the end of such quarter and Consolidated statements
of income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and Consolidated statements of
income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to the absence of footnotes and normal year-end audit adjustments) by
the Chief Financial Officer, Chief Accounting Officer or Chief Compliance
Officer of the Parent as having been prepared in accordance with GAAP, together
with (i) a certificate of said officer stating that no Default has occurred and
is continuing or, if a Default has occurred and is

 

32



--------------------------------------------------------------------------------

continuing, a statement as to the nature thereof and the action that the Parent
has taken and proposes to take with respect thereto and (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent in determining compliance with the covenants contained in
Section 5.04.

(d) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f).

(e) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that the Parent sends to
its stockholders generally, copies of all regular, periodic and special reports,
and all registration statements, that any Loan Party or any of its Subsidiaries
files with the Securities and Exchange Commission or any governmental authority
that may be substituted therefor, or with any national securities exchange.

(f) ERISA. (i) ERISA Events. Promptly and in any event within 10 days after any
Loan Party or any ERISA Affiliate institutes any steps to terminate any Pension
Plan or becomes aware of the institution of any steps or any threat by the PBGC
to terminate any Pension Plan, or the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a lien under
section 302(f) of ERISA, or the taking of any action with respect to a Pension
Plan which could reasonably be expected to result in the requirement that any
Loan Party or any ERISA Affiliate furnish a bond or other security to the PBGC
or such Pension Plan, or the occurrence of any event with respect to any Pension
Plan which could reasonably be expected to result in any Loan Party or any ERISA
Affiliate incurring any material liability, fine or penalty, or the incurrence
by any Loan Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Multiemployer Plan or the receipt by
any Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, notice thereof and copies of all
documentation relating thereto.

(ii) Plan Annual Reports. Promptly upon request of the Administrative Agent or
any Lender, copies of each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) with respect to each Pension Plan.

(iii) Multiemployer Plan Notices. Promptly and in any event within 15 Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B); provided, however, that such notice and
documentation shall not be required to be provided (except at the specific
request of the Administrative Agent or any Lender, in which case such notice and
documentation shall be promptly provided following such request) if such
condition or event is not reasonably expected to result in any Loan Party or any
ERISA Affiliate incurring any material liability, fine, or penalty.

(g) Regulatory Notices, Etc. Promptly after any Responsible Officer obtains
knowledge thereof, (i) a copy of any notice from the Bermuda Minister of Finance
or the Registrar of Companies or any other person of the revocation, the
suspension or the placing of any restriction or condition on the

 

33



--------------------------------------------------------------------------------

registration as an insurer of any Loan Party under the Bermuda Insurance Act
1978 (and related regulations) or of the institution of any proceeding or
investigation which could reasonably be expected to result in any such
revocation, suspension or placing of such a restriction or condition,
(ii) copies of any correspondence by, to or concerning any Loan Party relating
to an investigation conducted by the Bermuda Minister of Finance, whether
pursuant to Section 132 of the Bermuda Companies Act 1981 (and related
regulations) or otherwise and (iii) a copy of any notice of or requesting or
otherwise relating to the winding-up or any similar proceeding of or with
respect to any Loan Party.

(h) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as the Administrative Agent, or any
Lender through the Administrative Agent, may from time to time reasonably
request.

Information required to be delivered pursuant to clauses 5.03(b), 5.03(c) and
5.03(e) above shall be deemed to have been delivered on the date on which the
Parent provides notice to the Administrative Agent that such information has
been posted on the Parent’s website on the Internet at the website address
listed on the signature pages hereof, at sec.gov/edaux/searches.htm or at
another website identified in such notice and accessible by the Lenders without
charge; provided that (x) such notice may be included in a certificate delivered
pursuant to clause 5.03(b)(i)(A) or 5.01(c)(i) and (y) the Parent shall deliver
paper copies of the information referred to in clauses 5.03(b), 5.03(c) and
5.03(e) to any Lender which requests such delivery.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of such Loan Party hereunder (collectively, “Loan Party
Materials”) by posting the Loan Party Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Loan Party hereby agrees that so long as any Loan
Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Loan Party Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Loan Party Materials “PUBLIC,” each
Loan Party shall be deemed to have authorized the Administrative Agent, the
Arranger, and the Lenders to treat such Loan Party Materials as not containing
any material non-public information with respect to such Loan Party or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Loan Party Materials constitute
Confidential Information, they shall be treated as set forth in Section 9.09);
(y) all Loan Party Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Loan Party
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, no Loan Party shall be under any obligation to mark any Loan Party
Materials “PUBLIC.”

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Loan Party
Materials that are not made available through the

 

34



--------------------------------------------------------------------------------

“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Loan Party or its securities for
purposes of United States Federal or state securities laws.

Section 5.04. Financial Covenants. So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Commitment hereunder, the Parent will:

(a) Adjusted Consolidated Debt to Total Capitalization Ratio. Maintain at all
times a ratio of Adjusted Consolidated Debt to Total Capitalization of not more
than 0.35 to 1.

(b) Consolidated Net Worth. Maintain at all times Consolidated Net Worth in an
amount not less than the Minimum Amount.

For this purpose, the “Minimum Amount” is an amount equal to the sum of (i) the
then-current Base Amount plus (ii) (A) 25% of Consolidated Net Income for each
completed fiscal quarter of the Parent for which Consolidated Net Income is
positive and that ends after the date on which the then-current Base Amount
became effective and on or before the last day of the then-current Fiscal Year
and (B) 50% of any increase in Consolidated Net Worth during such period
attributable to the issuance of ordinary or preferred shares. The “Base Amount”
shall be $9,570,000,000 as of December 31, 2006 and shall be reset on the
earlier of (A) the date of the delivery of the financial statements for any
Fiscal Year pursuant to Section 5.03(b)(i) (beginning with the financial
statements for the Fiscal Year ending December 31, 2007) and (B) March 30 of
each year (beginning March 30, 2008) to an amount equal to the greater of
(x) 70% of Consolidated Net Worth as of the last day of the immediately
preceding Fiscal Year and (y) the Minimum Amount in effect as of the last day of
the immediately preceding Fiscal Year.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events Of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) The Borrower shall fail to pay any principal of any Advance when and as
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within five
Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.12, 5.01(d)(i) (solely with respect to the
existence of a Loan Party), 5.02, 5.03(a) or 5.04; or

(d) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) if such failure shall remain unremedied
for five Business Days after written notice thereof shall have been given to the
Parent by the Administrative Agent or any Lender; or

 

35



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to such Loan Party by the
Administrative Agent or any Lender; or

(f) the Parent or any of its Subsidiaries shall fail to pay any Material
Financial Obligation (but excluding Debt outstanding hereunder) of the Parent or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material
Financial Obligation; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Material Financial
Obligation and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is (i) to accelerate, or to permit the acceleration of, the maturity
of such Material Financial Obligation, (ii) otherwise to cause, or to permit the
holder thereof to cause, such Material Financial Obligation to mature or
(iii) to require, or to permit the holder thereof to require, the delivery of
cash collateral for such Material Financial Obligation; or any such Material
Financial Obligation shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Financial Obligation shall be required to be made, in each
case prior to the stated maturity thereof; or

(g) any Loan Party or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any Significant Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (g); or

(h) any final judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against any Loan Party or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(i) any provision in Article 7 of this Agreement shall for any reason cease to
be valid and binding on or enforceable against any Loan Party (other than as a
result of a transaction permitted hereunder), or any such Loan Party shall so
state in writing; or

(j) a Change of Control shall occur; or

 

36



--------------------------------------------------------------------------------

(k) Any Loan Party or any ERISA Affiliate shall incur or shall be reasonably
expected to incur liability in excess of $25,000,000 in the aggregate with
respect to any Pension Plan or any Multiemployer Plan in connection with the
occurrence of any of the following events or existence of any of the following
conditions:

(i) Institution of any steps by any Loan Party, any ERISA Affiliate or any other
Person, including the PBGC to terminate a Pension Plan if as a result of such
termination a Loan Party or any ERISA Affiliate would reasonably be expected to
be required to make a contribution to such Pension Plan, or would reasonably be
expected to incur a liability or obligation; or

(ii) A contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under section 302(f) of ERISA; or

(iii) Any condition shall exist or event shall occur with respect to a Pension
Plan that is reasonably expected to result in any Loan Party or any ERISA
Affiliate being required to furnish a bond or security to the PBGC or such
Pension Plan, or incurring a liability or obligation in excess of $25,000,000;
or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability or a
default, within the meaning of Section 4219(c)(5) of ERISA, has occurred with
respect to such Multiemployer Plan which, in each case, could reasonably be
expected to cause any Loan Party or any ERISA Affiliate to incur a payment
obligation in excess of $25,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate, and/or
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Loan Parties; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Loan Party under the
Federal Bankruptcy Code, (x) the Commitments of each Lender and the obligation
of each Lender to make Advances shall automatically be terminated, and (y) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Loan Parties.

ARTICLE 7

THE GUARANTY

Section 7.01. The Guaranty. (a) Each Guarantor hereby jointly and severally,
unconditionally, absolutely and irrevocably guarantees the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of all
amounts payable by the Borrower and each other Loan Party under the Loan
Documents including the principal of and interest (including, to the greatest
extent permitted by law, post-petition interest) on each Advance made to the
Borrower pursuant to this Agreement and fees, expenses, indemnities or any other
obligations, whether now existing or hereafter incurred, created or arising and
whether direct or indirect, absolute or contingent, or due or to become due.
Upon failure by

 

37



--------------------------------------------------------------------------------

the Borrower or any other Loan Party to pay punctually any such amount, each
Guarantor agrees to pay forthwith on demand the amount not so paid at the place
and in the manner specified in this Agreement.

(b) Each Guarantor (other than the Parent), and by its acceptance of this
Guaranty, the Administrative Agent and each Lender, hereby confirms that it is
the intention of all such Persons that this Guaranty and the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the obligations of each Guarantor (other
than the Parent) hereunder. To effectuate the foregoing intention, the
Administrative Agent, the Lenders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor (other than the Parent) under this
Article 7 at any time shall be limited to the maximum amount as will result in
the obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

Section 7.02. Guaranty Unconditional. The obligations of each Guarantor under
this Article 7 shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other obligor under any of the Loan Documents, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to any of the Loan Documents;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any other obligor under any of the Loan Documents;

(d) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;

(e) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any Lender
or any other corporation or person, whether in connection with any of the Loan
Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(f) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by any other obligor of the
principal of or interest on any Note or any other amount payable under any of
the Loan Documents;

(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto; or

(h) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, any Lender or any other corporation or person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to a Guarantor’s
obligations under this Article 7.

Section 7.03. Discharge only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Article 7 shall remain in
full force and effect until the

 

38



--------------------------------------------------------------------------------

Commitments shall have terminated, and the principal of and interest on the
Advances and all other amounts payable by the other Loan Parties under the Loan
Documents shall have been paid in full. If at any time any payment of the
principal of or interest on any Advance or any other amount payable by the
Borrower or any other Loan Party under the Loan Documents is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or such Loan Party or otherwise, each Guarantor’s
obligations under this Article 7 with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

Section 7.04. Waiver by the Guarantors. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person.

Section 7.05. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under or in respect of this Guaranty or any other Loan Document, including any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against any other Loan Party or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
other Loan Party or any other insider guarantor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all amounts payable
under this Guaranty shall have been paid in full in cash, and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of all amounts payable under
this Guaranty, and (b) the Maturity Date, such amount shall be received and held
in trust for the benefit of the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Lender of all or any amounts payable under this Guaranty, (ii) all amounts
payable under this Guaranty shall have been paid in full in cash, and (iii) the
Maturity Date shall have occurred, the Lenders will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

Section 7.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under any of the Loan Documents is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantors under this Article 7 forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.

Section 7.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of all amounts payable under this Guaranty and
(ii) the Maturity Date, (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lenders and
their successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding

 

39



--------------------------------------------------------------------------------

sentence, any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under this Agreement (including all or any portion of its
Commitment, the Advances owing to it and any Note held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.06 and Section 9.07.

ARTICLE 8

ADMINISTRATIVE AGENT

Section 8.01. Authorization and Action. Each Lender (in its capacity as a
Lender) hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto and to delegate such powers
and discretion to such sub-agents as it may deem to be appropriate in its
discretion. As to any matters not expressly provided for by the Loan Documents
(including enforcement or collection of any Note), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
or all the Lenders where unanimity is required, and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement or applicable law. The
provisions of this Article are for the benefit of the Lenders and the
Administrative Agent, and no Loan Party shall have any rights as a third party
beneficiary of any such provision.

Section 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its respective directors, officers, agents, employees,
advisors, or Affiliates shall be liable for any action taken or omitted to be
taken by it or them under or in connection with the Loan Documents, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Administrative Agent: (a) may consult with
legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (c) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (d) shall not
be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (e) shall have no fiduciary or other
implied duties hereunder; (f) shall not be deemed to have knowledge of any
Default unless and until notice, describing such Default, is given to the
Administrative Agent by a Loan Party or a Lender; (g) shall incur no liability
under or in respect of any Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram or
telecopy) reasonably believed by it to be genuine and signed or sent by the
proper party or parties; and (h) shall not have any duty to ascertain or inquire
into the satisfaction of any condition set forth in Section 3.01 or elsewhere
herein, other than to confirm receipt of items expressing required to be
delivered to the Administrative Agent.

 

40



--------------------------------------------------------------------------------

Section 8.03. Bank of America and Affiliates. With respect to its Commitments
and the Advances made by it, Bank of America shall have the same rights and
powers under the Loan Documents as any other Lender and may exercise the same as
though it were not the Administrative Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Bank of America in its
individual capacity. Bank of America and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, any
Loan Party, any of its Subsidiaries and any Person that may do business with or
own securities of any Loan Party or any such Subsidiary, all as if Bank of
America were not the Administrative Agent and without any duty to account
therefor to the Lenders.

Section 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 8.04 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

Section 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Administrative Agent and its officers, directors, employees, agents, advisors
and Affiliates (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against the Administrative Agent or
any such other Person in any way relating to or arising out of the Loan
Documents or any action taken or omitted by the Administrative Agent under the
Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or other Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrower.

(b) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to (i) the amounts of
their respective Commitments (whether or not in existence), if the Borrowing has
not occurred at such time, or (ii) their respective interests in the outstanding
principal amount of all Advances if the Borrowing has occurred at or prior to
such time. The failure of any Lender to reimburse the Administrative Agent
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to the Administrative Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Administrative Agent for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

Section 8.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Parent. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent, subject (so long as no
Event of Default exists) to the consent of the Parent (which consent shall not
be unreasonably withheld).

 

41



--------------------------------------------------------------------------------

If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. If within 30 days after written notice
is given of the retiring Administrative Agent’s resignation or removal under
this Section 8.06, no successor Administrative Agent shall have been appointed
and shall have accepted such appointment, then on such 30th day (a) the retiring
Administrative Agent’s resignation or removal shall become effective, (b) the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (c) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent
shall have become effective, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

Section 8.07. Other Agents. No Person named on the cover page or any signature
page hereof, or elsewhere herein, as a syndication agent, a documentation agent
or any other type of agent (other than Administrative Agent) shall have any duty
or obligation of any kind under this Agreement in such capacity.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders (and, in the case of an amendment,
the Parent; and each other Loan Party hereby irrevocably authorizes and directs
the Parent to execute any such amendment on its behalf), and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no amendment, waiver or consent
shall:

(a) unless in writing and signed by all of the Lenders, do any of the following
at any time: (i) alter the ratable sharing of payments contemplated by
Section 2.11, (ii) waive any of the conditions specified in Section 3.01,
(iii) change the number of Lenders or the percentage of (x) the Commitments, or
(y) the aggregate unpaid principal amount of the Advances that, in each case,
shall be required for the Lenders or any of them to take any action hereunder,
(iv) reduce or limit the obligations of any Guarantor under Article 7 or release
such Guarantor or otherwise limit such Guarantor’s liability with respect to the
obligations owing to the Administrative Agent and the Lenders, (v) amend this
Section 9.01 or any of the definitions herein that would have such effect,
(vi) extend the Maturity Date or (vii) limit the liability of any Loan Party
under any of the Loan Documents; or

(b) unless in writing and signed by each affected Lender, do any of the
following at any time: (i) increase the Commitments of the Lenders or subject
the Lenders to any additional obligations, (ii)

 

42



--------------------------------------------------------------------------------

reduce the principal of, or interest on, the Notes or any fee (including the
Ticking Fee) or other amount payable hereunder, or (iii) postpone any date fixed
for any payment of principal of, or interest on, the Notes or any fee or other
amount payable hereunder;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents.

Section 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telegraphic or telecopy
communication) and mailed, telecopied or delivered, if to any Loan Party, at its
address set forth below on the signature pages hereof; if to any Lender, the
address for notices specified in its Administrative Questionnaire; and if to the
Administrative Agent, at the Administrative Agent’s Office; or, as to any other
party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall, when
mailed, or telecopied, be effective when deposited in the mails, or transmitted
by telecopier, respectively, except that notices and communications to the
Administrative Agent pursuant to Article 2, Article 3, or Article 8 shall not be
effective until received by the Administrative Agent. Manual delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or any other Loan Document shall be effective as
delivery of an original executed counterpart thereof.

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all reasonable and documented costs and expenses of the Administrative Agent
in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including (A) all due
diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable and documented fees and
expenses of a single counsel for the Administrative Agent with respect thereto,
with respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
reasonable and documented costs and expenses of the Administrative Agent, and
each Lender in connection with the enforcement of the Loan Documents, whether in
any action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including the reasonable and
documented fees and expenses of counsel for the Administrative Agent and each
Lender with respect thereto); provided that the Borrower shall only be obligated
to pay the fees and expenses of a single counsel for the Lenders (it being
understood that the Administrative Agent may engage separate counsel) unless,
and to the extent that, such counsel reasonably determines that a conflict
requires the engagement of additional counsel.

(b) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and

 

43



--------------------------------------------------------------------------------

expenses (including reasonable and documented fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) this Agreement, any Loan Party’s or the
Administrative Agent’s transmission of any Loan Party Materials over the
Internet, the actual or proposed use of the proceeds of the Advances, the Loan
Documents or any of the transactions contemplated thereby, including any
acquisition or proposed acquisition by the Borrower or any of its Subsidiaries
or Affiliates (including, without limitation, the Transaction), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; provided
that the Borrower shall only be obligated to pay the fees and expenses of a
single counsel for the Indemnified Parties (other than the Administrative Agent,
which may engage separate counsel) unless, and to the extent that, such counsel
reasonably determines that a conflict requires the engagement of additional
counsel. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnified
Party or any Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated by the Loan Documents are consummated. Each Loan
Party also agrees not to assert any claim against the Administrative Agent, any
Lender or any of their Affiliates, or any of their respective officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the credit facilities provided hereunder, the actual or proposed use
of the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.04, Section 2.07(b)(i), or 2.08(d),
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.03, 2.04 or 6.01 or
otherwise, the Borrower agree, within 10 days after demand by such Lender (with
a copy of such demand to the Administrative Agent), which demand shall include a
calculation in reasonable detail of the amount demanded, to pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.08 and 2.10 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

Section 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of any
Loan Party against any and all of the obligations of such Loan

 

44



--------------------------------------------------------------------------------

Party now or hereafter existing under the Loan Documents, irrespective of
whether the Administrative Agent or such Lender shall have made any demand under
this Agreement or any Note and although such obligations may be unmatured. The
Administrative Agent and each Lender agrees promptly to notify the Parent after
any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of set-off) that the Administrative Agent, such Lender
and their respective Affiliates may have.

Section 9.06. Successors; Participations and Assignments. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that no Loan Party
may assign or otherwise transfer any of its rights and obligations under this
Agreement without the prior written consent of all the Lenders.

(b) Any Lender may at any time grant to one or more banks or other institutions
(other than the Parent or any of its Subsidiaries or Affiliates) (each a
“Participant”) participating interests in its Commitment or any or all of its
Advance. If a Lender grants any such participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Lender shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Loan Parties
hereunder including the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such participation agreement
may provide that such Lender will not agree to any modification, amendment or
waiver of this Agreement described in Section 9.01(a) and (b) without the
consent of the Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Section 2.08, 2.10 and 9.04(c) with respect to its participating interest. An
assignment or other transfer which is not permitted by Section 9.06(c) or
9.06(d) shall be given effect for purposes of this Agreement only to the extent
of a participating interest granted in accordance with this subsection.

(c) Any Lender may at any time assign to one or more banks or other institutions
(each an “Assignee”) all or a part of its Commitment or Advance (in a minimum
amount of not less than $10,000,000) under this Agreement and its Note, and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement substantially in the form of Exhibit C hereto (an
“Assignment and Assumption”) signed by such Assignee and such transferor Lender,
with (and subject to) the subscribed consent of the Parent, and the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed); provided that (i) if an Assignee is an affiliate of such transferor
Lender (including any fund managed by such Lender or its Affiliate) or was a
Lender immediately before such assignment, no such consent of the Parent or the
Administrative Agent shall be required, (ii) no such consent of the Parent shall
be required if at the time an Event of Default exists, (iii) such consent shall
be deemed to have been given by the Parent, or the Administrative Agent, as the
case may be, if it shall not have responded to a written request for consent
within five Business Days of its receipt thereof and (iv) neither the Parent nor
any of its Subsidiaries or Affiliates may be an Assignee. When such instrument
has been signed and delivered by the parties thereto and such Assignee has paid
to such transferor Lender the purchase price agreed between them, such Assignee
shall be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with respect to the Commitment and Advance as set forth
in such instrument of assumption, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection, the transferor Lender, the

 

45



--------------------------------------------------------------------------------

Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, a new Note is issued to the Assignee. In connection with any
such assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States or a State
thereof, it shall deliver to the Parent and the Administrative Agent
certification as to exemption from deduction or withholding of United States
federal income taxes in accordance with Section 2.10(e).

(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and, if applicable, its Note to a Federal Reserve Bank. No such
assignment shall release the transferor Lender from its obligations hereunder.

(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 2.08 or 2.10 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 2.08 requiring such Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

Section 9.07. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Eligible Designee to
provide all or a portion of the Advance to be made by such Lender pursuant to
this Agreement; provided that such designation shall not be effective unless the
Parent and the Administrative Agent consent thereto (which consents shall not be
unreasonably withheld). When a Lender and its Eligible Designee shall have
signed an agreement substantially in the form of Exhibit D hereto (a
“Designation Agreement”) and the Parent and the Administrative Agent shall have
signed their respective consents thereto, such Eligible Designee shall become a
Designated Lender for purposes of this Agreement. The Designating Lender shall
thereafter have the right to permit such Designated Lender to provide all or a
portion of the Advance to be made by such Designating Lender pursuant to
Section 2.01 or 2.03, and the making of such Advance or portion thereof shall
satisfy the obligation of the Designating Lender to the same extent, and as if,
such Advance or portion thereof were made by the Designating Lender. As to any
Advance or portion thereof made by it, each Designated Lender shall have all the
rights that a Lender making such Advance or portion thereof would have had under
this Agreement and otherwise; provided that (x) its voting rights under this
Agreement shall be exercised solely by its Designating Lender and (y) its
Designating Lender shall remain solely responsible to the other parties hereto
for the performance of such Designated Lender’s obligations under this
Agreement, including its obligations in respect of the Advance or portion
thereof made by it. No additional Note shall be required to evidence the Advance
or portion thereof made by a Designated Lender; and the Designating Lender shall
be deemed to hold its Note (if any) as agent for its Designated Lender to the
extent of the Advance or portion thereof funded by such Designated Lender. Each
Designating Lender shall act as administrative agent for its Designated Lender
and give and receive notices and other communications on its behalf. Any
payments for the account of any Designated Lender shall be paid to its
Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments. In addition, any Designated
Lender may, with notice to (but without the prior written consent of) the Parent
and the Administrative Agent, (i) assign all or portions of its interest in any
Advance to its Designating Lender or to any financial institutions consented to
by the Parent and the Administrative Agent that provide liquidity and/or credit
facilities to or for the account of such Designated Lender to support the
funding of the Advance or portions thereof made by it and (ii) disclose on a
confidential basis any non-public information relating to its Advance or
portions thereof to any rating agency, commercial paper dealer or provider of
any guarantee, surety, credit or liquidity enhancement to such Designated
Lender.

 

46



--------------------------------------------------------------------------------

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

Section 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

Section 9.09. Confidentiality. Neither the Administrative Agent nor any Lender
shall disclose any Confidential Information to any Person without the consent of
the Parent, other than (a) to (i) the Administrative Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors,
(ii) actual or prospective Assignees and Participants and (iii) actual or
prospective counterparties (or their advisors) to any swap or derivative
transaction relating to the Loan Party and their respective obligations under
this Agreement, and then only on a confidential basis, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, Federal or foreign authority or examiner regulating such Lender or
pursuant to any request of any self-regulatory body having or claiming authority
to regulate or oversee any aspect of a Lender’s business or that of any of its
affiliates and (d) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender.

Section 9.10. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the Loan Parties hereby irrevocably appoints CT Corporation System,
with offices on the Effective Date at 111 Eighth Avenue, New York, New York,
10011, USA as its agent to receive, accept and acknowledge for and on its behalf
service of any and all legal process, summons, notices and

 

47



--------------------------------------------------------------------------------

documents which may be served in any such action or proceeding. If for any
reason the Administrative Agent shall cease to be available to act as such, the
Loan Parties agree to promptly designate a new agent satisfactory to the
Administrative Agent in the Borough of Manhattan, The City of New York to
receive, accept and acknowledge for and on its behalf service of any and all
legal process, summons, notices and documents which may be served in any such
action or proceeding pursuant to the terms of this Section 9.11. If any Loan
Party shall fail to designate such new agent, service of process in any such
action or proceeding may be made on such Loan Party by the mailing of copies
thereof by express or overnight mail or overnight courier, postage prepaid, to
such Loan Party at its address set forth opposite its signature below.

Section 9.11. Governing Law. This Agreement and each Note shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 9.12. Waiver of Jury Trial. Each of the Loan Parties, the Administrative
Agent and the Lenders irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the Advances
or the actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

Section 9.13. USA Patriot Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.

Section 9.14 No Advisory or Fiduciary Responsibility. The Loan Parties
acknowledge and agree, and acknowledge their Affiliates’ understanding, that in
acting as the Administrative Agent and as Arranger, respectively, neither Bank
of America nor the Arranger will have any responsibility except as expressly set
forth in this Agreement and shall in no event be subject to any fiduciary or
other implied duty. Each Loan Party waives and releases, to the fullest extent
permitted by law, any claim that it may have against the Administrative Agent or
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.

[Remainder of Page Intentionally Left Blank]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ACE INA HOLDINGS INC.,           as the Borrower 436 Walnut Street Philadelphia,
PA 19106 Telephone: +1 (215) 640-1000 Fax: +1 (215) 640-2489

/s/ Francis W. McDonnell

Name:   Francis W. McDonnell Title:   Chief Financial Officer Taxpayer
Identification Number:

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

ACE LIMITED,           as a Guarantor P.O. Box HM 1015 Hamilton HM DX Bermuda
Telephone: +1 (441) 295-5200 Fax: +1 (441) 295-5221 www.acelimited.com

 

The Common Seal of ACE Limited was hereunto affixed in the presence of:

/s/ Paul Medini

/s/ Robert Cusumano

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

ACE BERMUDA INSURANCE LTD.,           as a Guarantor P.O. Box HM 1015 Hamilton
HM DX Bermuda Telephone: +1 (441) 295-5200 Fax: +1 (441) 296-7802

 

The Common Seal of ACE Bermuda Insurance Ltd. was hereunto affixed in the
presence of:

/s/ George Rees Fletcher

/s/ Augustin Hardart

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

ACE TEMPEST REINSURANCE LTD.,           as a Guarantor P.O. Box HM 2702 Hamilton
HM KX Bermuda Telephone: +1 (441) 292-2603 Fax: +1 (441) 292-2395

 

The Common Seal of ACE Tempest Reinsurance Ltd. was hereunto affixed in the
presence of:

/s/ Andrew Gibbs

/s/ David Drury

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the

      Administrative Agent and as a Lender

By:  

/s/ Debra L. Basler

Name:   Debra L. Basler Title:   Senior Vice President

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Michael Taylor

Name:   Michael Taylor Title:   Managing Director

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

      UFJ LTD., NEW YORK BRANCH,

      as a Lender

By:  

/s/ Chimie T. Pemba

Name:   Chimie T. Pemba Title:   Authorized Signatory

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

      BRANCH, as a Lender

By:  

/s/ Richard Herder

Name:   Richard Herder Title:   Managing Director By:  

/s/ Michael Campites

Name:   Michael Campites Title:   Vice President

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

      ASSOCIATION, as a Lender

By:  

/s/ William R. Goley

Name:   William R. Goley Title:   Director

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a

      Lender

By:  

/s/ Erin O’Rourke

Name:   Erin O’Rourke Title:   Executive Director

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

PRICING SCHEDULE

“Applicable Margin” means, for any day, the rate per annum set forth below
corresponding to the Pricing Level that applies on such day:

Pricing Level

 

Level I

   Level II     Level III   0.650%    0.800 %   1.000 %

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Level I Pricing” applies on any day on which the Parent’s long-term debt is
rated A- or higher by S&P or A3 or higher by Moody’s.

“Level II Pricing” applies on any day on which (i) the Parent’s long-term debt
is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s and (ii) Level I
Pricing does not apply.

“Level III Pricing” applies on any day if no other Pricing Level applies on such
day.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II, or
Level III Pricing applies on any day.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Parent without
third-party credit enhancement, and any rating assigned to any other debt
security of the Parent shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.

In the case of split ratings from S&P and Moody’s, the rating to be used to
determine the applicable Pricing Level is the higher of the two (e.g., A-/Baa1
results in Level I Pricing); provided that if the split is more than one full
rating category, the intermediate rating will be used (e.g. A-/Baa2 results in
Level II Pricing).



--------------------------------------------------------------------------------

Commitment Schedule

 

Lender

   Commitment

Bank of America, N.A.

   $ 110,000,000

Citibank, N.A.

     85,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

     85,000,000

Deutsche Bank AG New York Branch

     60,000,000

Wachovia Bank, National Association

     60,000,000

JPMorgan Chase Bank, N.A.

     50,000,000

TOTAL

   $ 450,000,000



--------------------------------------------------------------------------------

Schedule 5.02(a)

 

1. Lien arising under a Subordination Agreement dated as of October 27, 1998
among ACE US Holdings, Inc., ACE Limited and The Chase Manhattan Bank
encumbering ACE US Holdings, Inc.’s rights under the Subordinated Loan Agreement
dated as of October 27, 1998 among ACE US Holdings, Inc., ACE Bermuda Insurance
Ltd. and United States Trust Company of New York, as trustee under the Indenture
dated October 27, 1998 of ACE US Holdings, Inc.

 

2. Liens securing the Seventh Amendment and Restatement of Letter of Credit
Facility Agreement dated November 17, 2006 among ACE Limited, ACE Bermuda
Insurance Ltd., ACE Tempest Reinsurance Ltd., certain other financial
institutions and Citibank International plc, as Agent and Security Trustee.



--------------------------------------------------------------------------------

Schedule 9.02

THE ADMINISTRATIVE AGENT’S OFFICE

Administrative Agent’s Office

(for Payments and Requests for Credit Extensions, Rollovers; etc.):

Bank of America, N.A.

Credit Services West

Building B

2001 Clayton Road

MailCode: CA4-702-02-25

Concord, CA 94520

Attention: Jennifer Baines

 

Telephone: (925) 675-8409

Facsimile: (888) 969-2294

E-Mail: jennifer.baines@bankofamerica.com

Payment Instructions:

Bank of America NA,

New York, NY

ABA# 026 009 593

Credit A/C# 3750836479

Attn: Credit Services #5596

Ref.: ACE ANA Holdings, Inc.

(for other notices to the Administrative Agent, Compliance and Financials, Debt
Rating changes, etc.):

Bank of America, N.A.

335 Madison Avenue, 4th Floor

New York, NY 10017

Mail Code: NY1-503-04-03

Attention: Don B. Pinzon

Telephone 212.503.8326

Facsimile: 212.901.7843

E-Mail: don.b.pinzon@bankofamerica.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

            , 200  

For value received, ACE INA HOLDINGS INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of [                    ] (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of the Advance made by the Lender to the Borrower pursuant to
the Term Loan Agreement dated as of April 1, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) referred to below
on the maturity date provided for in the Credit Agreement. The Borrower promises
to pay interest on the unpaid principal amount of such Advance on the dates and
at the rate or rates and in the currency provided for in the Credit Agreement.
All such payments of principal and interest shall be made in the funds and at
the places specified in the Credit Agreement.

The Advance made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to such
Advance then outstanding may be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement. The Borrower waives presentment, demand for payment,
protest, and notice of nonpayment.

This note is one of the Notes referred to in the Term Loan Agreement dated as of
April 1, 2008 among the Borrower, ACE Limited, ACE Bermuda Insurance Ltd., and
ACE Tempest Reinsurance Ltd., the banks, financial institutions and other
institutional lenders party thereto, and Bank of America, N.A., as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the same meanings. Reference
is made to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof. This Note shall be construed in accordance
with and governed by the laws of the State of New York and is in all respects
subject to the terms of the Credit Agreement.

 

ACE INA HOLDINGS INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Note (cont’d)

ADVANCE AND PAYMENTS OF PRINCIPAL

 

DATE

   AMOUNT
OF
ADVANCE    TYPE
OF
ADVANCE    AMOUNT
OF
PRINCIPAL
REPAID    MATURITY
DATE    NOTATION
MADE BY

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

 

Bank of America, N.A.,    

  as Administrative Agent

  under the Credit Agreement

  referred to below

   

 

     

 

      Attention:  

 

     

[Date]

Ladies and Gentlemen:

The undersigned, ACE INA Holdings Inc., refers to the Term Loan Agreement dated
as of April 1, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among ACE INA Holdings Inc., ACE Limited, ACE Bermuda
Insurance Ltd., and ACE Tempest Reinsurance Ltd., the banks, financial
institutions and other institutional lenders party thereto, and Bank of America,
N.A., as Administrative Agent for the Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests the Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to the Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

  (i) The Business Day of the Proposed Borrowing is ______ __, ____.

 

  (ii) The Proposed Borrowing is to be comprised of Base Rate Advances in the
amount of $_______ and Eurodollar Rate Advances in the amount of $            .

 

  (iii) The aggregate amount of the Proposed Borrowing is $            .

 

  [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is _______ week[s]/month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

  (A)

The representations and warranties contained in Section 4.01 of the Credit
Agreement are correct in all material respects on and as of



--------------------------------------------------------------------------------

 

the date of the Proposed Borrowing, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representations or warranties
that, by their terms, refer to a specific date other than the date of the
Proposed Borrowing, in which case, as of such specific date.

 

  (B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as of an original executed counterpart of this Notice of
Borrowing.

 

Very truly yours, ACE INA HOLDINGS INC. By:  

 

Title:  

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including, without limitation, Advances
thereunder) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:  

 

          

 

      2.    Assignee[s]:  

 

          

 

      3.    Borrower:   ACE INA Holdings Inc.      

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Term Loan Agreement, dated as of April 1, 2008, among the
Borrower, ACE Limited, ACE Bermuda Insurance Ltd. and ACE Tempest Reinsurance
Ltd., the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned    Aggregate Amount of
Commitment/
Advances
for all Lenders7    Amount of
Commitment/
Advances
Assigned    Percentage
Assigned of
Commitment8    CUSIP
Number       Term Facility    $    $    %          Term Facility    $    $    %
         Term Facility    $    $    %   

[7. Trade Date:                                                          ]9

 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A., as   Administrative Agent By:  

 

Title:   [Consented to:]11 ACE LIMITED By:  

 

Title:  

 

(continued…)

10

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11

To be added only if the consent of Parent is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

ACE INA HOLDINGS INC. TERM LOAN FACILITY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the Credit Agreement, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed



--------------------------------------------------------------------------------

appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DESIGNATION AGREEMENT

dated as of             , 20    

Reference is made to the Term Loan Agreement dated as of April 1, 2008 (as
amended from time to time, the “Credit Agreement”) among ACE INA Holdings Inc.,
ACE Limited, ACE Bermuda Insurance Ltd. and ACE Tempest Reinsurance Ltd., the
Lenders party thereto, and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

                             (the “Designator”) and                             
(the “Designee”) agree as follows:

1. The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.

2. The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

3. The Designee (i) confirms that it is an Eligible Designee; (ii) appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to



--------------------------------------------------------------------------------

deliver and receive all communications and notices under the Credit Agreement,
if any, that the Designee is obligated to deliver or has the right to receive
thereunder; (iii) acknowledges that the Designator retains the sole right and
responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement, and (iv) agrees that the Designee shall be bound by all such
votes, approvals, amendments and waivers and all other agreements of the
Designator pursuant to or in connection with the Credit Agreement.

4. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Designator or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action it may be permitted to take under
the Credit Agreement. The Designee acknowledges that it is subject to and bound
by the confidentiality provisions of the Credit Agreement (except as provided in
Section 9.07(a) thereof).

5. Following the execution of this Designation Agreement by the Designator and
the Designee and the consent hereto by the Parent, it will be delivered to the
Administrative Agent for its consent. This Designation Agreement shall become
effective when the Administrative Agent consents hereto or on any later date
specified on the signature page hereof.

 

E-2



--------------------------------------------------------------------------------

6. Upon the effectiveness hereof, the Designee shall have the right to make
Advances or portions thereof as a Lender pursuant to Section 2.01 of the Credit
Agreement and the rights of a Lender related thereto. The making of any such
Advances or portions thereof by the Designee shall satisfy the obligations of
the Designator under the Credit Agreement to the same extent, and as if, such
Advances or portions thereof were made by the Designator.

7. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date:              ,         

 

[NAME OF DESIGNATOR] By:  

 

Name:   Title:   [NAME OF DESIGNEE] By:  

 

Name:   Title:  

The undersigned consent to the foregoing designation.

 

E-3



--------------------------------------------------------------------------------

ACE LIMITED By:  

 

Name:   Title:  

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

E-4